STRATEGIC RELATIONSHIP AGREEMENT

 

 

 

This STRATEGIC RELATIONSHIP AGREEMENT (this "Agreement") is entered into as of
September __, 2001, by and among AMERICAN CAPITAL STRATEGIES, LTD., a Delaware
corporation ("ACAS"), and GLADSTONE CAPITAL CORPORATION, a Maryland corporation
("GLAD").

 

W I T N E S S E T H

WHEREAS, GLAD is a business development company that is in the business of
purchasing debentures and similar debt instruments from medium-sized businesses,
particularly those sponsored by buyout funds; and

WHEREAS, ACAS, which is also a business development company, is a buyout and
mezzanine fund primarily in the business of providing mezzanine and subordinated
debt to and making equity investments in middle market non-public companies; and

WHEREAS, considering their complementary business plans, ACAS and GLAD believe
that there can be substantial mutual benefit to referrals of investment
opportunities and other cooperative activities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intend to be legally bound,
hereby agree as follows:

1.             Referral of Investment Opportunities.

(a)   In recognition of the mutual benefits to ACAS and GLAD from the referral
of investment opportunities:


i)      ACAS hereby agrees to refer to GLAD selected investment placement
opportunities for senior debt and senior subordinated debt involving portfolio
companies and prospective portfolio companies of ACAS promptly upon ACAS
becoming aware of such opportunities; and

ii)     GLAD hereby agrees to refer to ACAS selected investment placement
opportunities for senior subordinated debt and junior subordinated debt and
equity investments involving portfolio companies and prospective portfolio
companies of GLAD promptly upon GLAD becoming aware of such opportunities.

(b)   The referrals subject to this paragraph 1 shall be on a non-exclusive
basis and shall be further subject to the terms of any confidentiality
agreements or understandings to which ACAS or GLAD, respectively, may be a
party.  Subject to the foregoing, ACAS agrees to provide to GLAD and GLAD agrees
to provide to ACAS appropriate information that may be in their respective
possession regarding such investment opportunities.  Subject to fiduciary duties
and other appropriate considerations, ACAS and GLAD each agree to make
affirmative recommendations regarding the availability of such financing from
the other to such portfolio companies and prospective portfolio companies.

(c)           ACAS and GLAD will, to the extent each deems it necessary, perform
its own due diligence investigation and make its own investment decision
regarding each such investment opportunity.  Each of ACAS and GLAD will be
solely responsible for its investment decisions and may refuse to consider any
particular investment opportunity.  Neither ACAS nor GLAD shall have any
liability to the other as a result of the referral or the failure to refer any
particular investment opportunity to the other or as a result of any information
regarding such opportunities that may be provided hereunder.  Neither ACAS nor
GLAD shall have any responsibility to the other to invest in or to refrain from
investing in any particular investment as a result of the operation of this
paragraph 1.


2.             Employment.  GLAD and ACAS agree that during the term of this
Agreement, without the permission of the other, they will not solicit, endeavor
to entice, make offers of employment to or employ any person who is a employee
of the other on the date hereof or subsequently without the consent of the other
party.  ACAS has acknowledged that GLAD has hired as employees Virginia Rollins
and Joseph Bute, each of whom was formerly employed as a principal of ACAS. 
Neither such individual was an ACAS principal at the time such offers for
employment were made by GLAD.  ACAS consented to such offers and has consented
to such hiring.  Further, ACAS has consented to the hiring of David J. Gladstone
by GLAD.

3.             Offer to Sell Senior Notes.  ACAS shall, from time to time, offer
GLAD the opportunity to purchase from ACAS and GLAD will consider purchasing
from ACAS senior notes and loans in the ACAS portfolio.  Such offers will be
made on a non–exclusive basis and each of GLAD and ACAS will make an independent
investment decision on such transactions.  ACAS will make the first such offer
as soon as practical after the date hereof.

4.             Covenants

(a)   Standards of Operation. The parties hereto shall at all times during the
term of this Agreement operate their respective businesses in compliance with
all applicable laws, rules and regulations and shall maintain all licenses or
other authorizations necessary for the operation of each business.


(b)   Confidentiality; No Publicity. The parties shall at all times use and
maintain in confidence any proprietary materials provided to the other party
hereunder.  For this purpose, "proprietary materials" shall be deemed to include
the name of a borrower or prospective borrower and the amount and the terms of
an investment opportunity referred hereunder and the fact that such an
investment opportunity was so referred, unless specifically indicated to the
contrary by the party providing such referral.  In addition, the parties agree
not to disseminate or otherwise make any public announcement concerning this
Agreement or the relationship created hereby until that date which is
twenty-five days after the closing of GLAD's initial public offering.

(c)   Independent Status.  The parties shall at all times be independent
entities, rather than a co-venturer, agent, employee, franchisee or
representative of the other.  They shall work independently without supervision
of the other and shall be responsible for their own liabilities and obligations,
including taxes.  The parties hereby acknowledge and agree that they may each
may engage in other businesses and ventures and may enter into other agreements
covering the subject matter hereof.


(d)   Indemnification. Each of the parties shall indemnify, defend and hold
harmless the other from and against any and all losses claims, damages,
liabilities and expenses whatsoever, joint or several, as incurred, as to which
such other party may become subject under any applicable federal or state law or
otherwise, related to or arising out of or based upon any act or omission of
such party, as the case may be, in connection with a breach or misrepresentation
or omission by such party of such party's obligations hereunder or the
representations contained herein or in connection with any transactions
contemplated hereby, and will reimburse the other party for all legal or other
expenses (including, without limitation, attorney's fees and expenses) as they
are incurred in connection with the investigation of, preparation for or defense
of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such other party is a named party in any such claim,
action or proceeding; provided, however, that no party shall have liability to
the other to the extent that any such loss, claim, damage, liability or expense
is found in a final judgment by a court of competent jurisdiction to have
resulted from such other party's willful misconduct or gross negligence.

5.             Representations and Warranties . Each of the parties represents
and warrants to the others:

(a)   It is a corporation duly organized, validly existing and in good standing
in its jurisdiction of incorporation and it is qualified as a foreign
corporation and in good standing in each jurisdiction where the nature of its
activities requires such qualification, except to the extent that a failure to
qualify would not have a material adverse effect on it;

(b)   The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been authorized by all necessary corporate
action necessary to be taken on its part;

(c)   The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate the terms of any law, statute,
regulation, decree, order of other legal requirement to which it is subject or
by which it is bound or any contract, agreement or understanding to which it is
a party or by which it is otherwise bound; and


(d)   This Agreement has been duly executed and delivered by such party and is a
valid and binding obligation of such party that is enforceable against such
party in accordance to its terms, subject to bankruptcy, insolvency and other
laws of general applicability affecting the rights of creditors.

6.             Duration of Agreement.

(a)   This Agreement shall take effect as of the date of execution and shall
remain in effect for three years from date of execution. Thereafter, the term of
this Agreement may be renewed for an additional one year period if agreed to in
writing by each of the parties to be so bound.

(b)      Notwithstanding any other provisions hereof, any party may terminate
this Agreement upon sixty days' prior written notice to the other parties.

7.             Miscellaneous.

(a)           Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and hand-delivered or sent by certified or registered
mail, return receipt requested, first-class postage prepaid or by overnight
parcel express service offered by a nationally–recognized carrier, if  to GLAD
to 1750 Tysons Boulevard, 4th Floor, McLean, Virginia  22102, and if to ACAS to
its office located at 2 Bethesda Metro Center, 14th Floor, Bethesda, Maryland
20814, attention: Compliance Officer.


(b)   Governing Law. This Agreement, including any exhibits hereto, shall be
construed in accordance with and governed by the laws of the State of Maryland,
without regard to its principles of conflicts of law. Venue for any adjudication
hereof shall be only in the courts of the State of Maryland or the federal
courts in the State of Maryland, the jurisdiction of which courts both parties
hereby consent to as the agreement of the parties, as not inconvenient and as
not subject to review by any court other than such courts in the State of
Maryland. The parties agree that service of any summons and/or complaint, and
other process that may be served in any action, may be made by mailing via
registered mail or delivering a copy of such process to the part at its address
specified above, and each party agrees that this submission to jurisdiction to
consent to service of process are reasonable and made for the express benefit of
the other parties hereto.

(c)   Waiver of Jury Trial. Each party to this Agreement agrees that any suit,
action or proceeding, whether claim or counterclaim, brought or instituted by
any party hereto or any successor or assign of any party on or with respect to
this Agreement which in any way related, directly, or indirectly, to the subject
matter hereof or any event, transaction or occurrence arising out of or in any
way connected with this Agreement or the dealings of the parties with respect
thereto, shall be tried only by a court and not by a jury. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. Each party acknowledges and agrees that this paragraph is a specific
and material aspect of this Agreement among  the parties and that the other
parties would not enter into this Agreement if this waiver of jury trial section
were not a part of this Agreement.


(d)   Entire Agreement; Modifications and Waivers; Severability. This Agreement,
and the exhibits hereto represent the entire agreement and understanding by and
among the parties hereto with respect to the subject matter herein referred to,
and no representations, promises, agreements or understandings, written or oral,
not herein contained shall be of any force or effect.  No change or modification
hereof shall be valid or binding unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced; moreover, no valid
waiver of any provision of this Agreement at any time shall be deemed a waiver
of any other provision of this Agreement at such time or will be deemed a valid
waiver of such provision at any other time. In the event any provision contained
herein shall be held to be invalid, illegal or unenforceable, it shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein, unless to do so would cause this Agreement to fail of its essential
purpose.

(e)   Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

(f)    No Transfers. Neither this Agreement nor any party's rights and duties
hereunder may be sold, assigned or delegated by a party without the prior
written consent of the other parties hereto.

(g)   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

*      *      *      *


 

                IN WITNESS WHEREOF, this Strategic Relationship Agreement is
entered into as of the date first set forth above.

 

 

AMERICAN CAPITAL STRATEGIES,  LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Malon Wilkus

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

GLADSTONE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

David Gladstone

 

 

Title:

CEO

 